DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2022 has been entered.
Response to Amendment
The amendment filed on 09/12/2022 is entered and acknowledged by the Examiner. Claim 1 has been amended. Claims 5, 9, 12, 16, 19, 21, 23, 25, 27, and 29 have been canceled. Claims 1-4, 6-8, 10-11, 13-15, 17-18, 20, 22, 24, 26, 28, and 30-31 are currently pending in the instant application. 
The rejection of claims 1-4, 6-8, 10-11, 13-15, 17-18, 20,
22, 24, 27, 28, and 30 under 35 U.S.C. 102(a)(1) as anticipated
by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu (US 2004/0154495 Al) as evident by BYK-065 Date Sheet is withdrawn in view of Applicant’s amendment.
Claim Objections
Claim 4, 6, and 7-8 are objected to because of the following informalities:  
In claim 4, the phase “the ink composition comprises” should be replaced with “the ink composition further comprises”. Appropriate correction is required.
Claim 6 depends from claim 4 and is objected based on its dependency.
In claim 7, the phase “comprising a tackifier” should be replaced with “further comprising a tackifier”. Appropriate correction is required.
Claim 8 depends from claim 7 and is objected based on its dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 depends from claim 28 and is indefinite based on its dependency.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-11, 13-15, 20, 24, 28, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2006/0013641 A1 (hereinafter Morita).
As stated in pervious Office action, the claimed ink composition, of claims 1 and 10-11, are recited in terms of surface resistance and adhesion properties, i.e., the ink compositions has a surface resistance of at least 2 MΩ/sq after washing the printed deposit with the liquid carrier and an adhesion of 50 % or more after applying an adhesive tape to the printed deposit and removing the adhesive tape. These properties can be achieved by the same or substantially same ink composition containing all the claimed ingredients within the claimed proportions.
The court has held that “[p]roducts of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are
necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially
identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
Regarding claims 1, 10-11, 13, 20 and 24, Morita discloses ink composition (Comparative Example 1) comprises 7 wt% of carbon black, 47% organic solvent (i.e., benzyl alcohol and dipropylene glycol, fulfills the claimed liquid carrier of claims 1 and 20), 13 wt% of ketone resin (ketone condensed resin, tradename Hilac 111 by Hitachi Chemical) (See [0106], Table 2; and [0118]). The content of carbon black suggested by Morita falls within the claimed content as recited in claim 13. The ink composition of Morita does not contain water (See Table 1 and Table 2). Thus, the ink composition contains less than 5 wt% (including 0 wt%) of water as recited in claim 24.
The ink composition of Morita contains all the claimed ingredients within the claimed proportions (See claims set forth below). Therefore, the ink composition is the same or substantially same as the claimed ink composition and inherently encompasses the surface resistance and adhesion properties, i.e., the ink compositions has a surface resistance of at least
2 MΩ/sq after washing the printed deposit with the liquid carrier and an adhesion of 50 % or more after applying an adhesive tape to the printed deposit and removing the adhesive
tape, as recited in claims 1 and 10-11. 
Regarding claims 2-3 and 7-8, the instant components are required in an amount of “less than” a weight percentage. The term “less than” includes zero (0 wt%) as a lower limit amount. Therefore, these components are considered as an optional component and need not be taught or suggested to anticipate the instant claims.  
Regarding claims 4 and 6, Morita discloses a mixture of two or more kinds of resins can be used (See [0049] and Table 2, Comparative Example 1). When a resin, other than condensed resin of ketone, is used. That resin fulfills the claimed binder of claim 4. Morita discloses the binder within the claimed amount of 3-20 wt% as recited in claim 6.
Regarding claims 14-15, the instant components are required in an amount of “up to” a weight percentage. The term less than includes zero (0 wt%) as a lower limit amount. Therefore, these components are considered as an optional component and need not be taught or suggested to anticipate the instant claims.
Regarding claims 28 and 30, Morita discloses that the ink composition for a pressurized ballpoint pen suitable for writing (printing) (See Abstract). It is well known that ballpoint pen can be utilize to write on paper substrate; thereby, dispensing the ink composition onto the paper substrate and the ink composition will air dry and evaporate the solvent (liquid carrier) as recited in claim 28. Additionally, the written paper substrate fulfills the claimed marked article as recited in claim 30.
	Regarding claims 31, Morita discloses that the ink composition comprises a dispersant (See [0051]).  
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations. The reference is anticipatory.
In the alternative that Morita is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed ink composition, any minor modification necessary to meet the claimed limitations, such as measuring the surface resistance after washing the printed deposited with the organic solvent (liquid carrier) and an measuring the adhesion after applying an adhesive tape to the printed deposit and removing the adhesive tape as recited in claims 1 and 10-11 would have been within the purview of the skilled artisan.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Morita.
With respect to claim 26, Morita discloses an ink composition (See Title), but does not disclose the ink is an inkjet ink as recited in the instant claim.
Given that inkjet ink is an ink composition dispensed through a nozzle of an inkjet apparatus, it is the Examiner’s position that the ink composition of Morita is capable of being dispensed through a nozzle of an inkjet apparatus. Therefore, the ink composition of Morita is capable of being an inkjet ink as claimed.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 17-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761